Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of applicant’s amendments filed on 08/16/2021 and a Supplemental Amendment filed on 08/30/2021. Claims 1, 13 and 15-18 have been amended; and claims 2, 14 have been canceled. Acknowledgment is made of applicant’s amendment to the Drawings filed on 08/16/2021.
Claims 1, 3-13 and 15-20 are pending.

Allowable Subject Matter
2.	Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…selecting one or two sub-pixels electrically connected to the determined two connecting elements as repair sub-pixels from the sub-pixels coupled to the gate line on which the disconnected position is located; determining a common electrode line coupled to a common electrode of each repair sub-pixel as a selected common electrode line; forming a communication path between a front portion and a rear portion at the disconnected position to bypass the disconnected position by using the communication path, the communication path including at least a transistor and a pixel electrode of one repair sub-pixel, the common electrode of each repair sub-pixel and a separate line segment cut from the selected common electrode line, or the communication path including at least a compensation structure coupled to a common electrode of one repair sub-pixel, the common electrode of each repair sub- pixel, and the separate line segment cut from the selected common electrode line; disconnecting the common electrode in the communication path from other common electrodes; and 
disconnecting each repair sub-pixel from a data line to which the repair sub-pixel is coupled, wherein an orthogonal projection of the pixel electrode on the base substrate and an orthogonal projection of the common electrode line on the base substrate are separated from each other; the orthogonal projection of the common electrode on the base substrate partially overlaps the orthogonal projection of the pixel electrode on the base substrate, and the orthogonal projection of the common electrode on the base substrate partially overlaps the orthogonal projection of the common electrode line on the base substrate; the common electrode line electrically connects a row of common electrodes in a row direction of the sub-pixels; and the compensation structures electrically connect a column of common electrodes in a column direction of the sub-pixels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-13 and 15-20 are also allowed due to their virtue of dependency.
Liu et al. CN 102798999 and Wang CN 101666948 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871